Citation Nr: 0945228	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-33 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for eye 
disability.

2.  Entitlement to service connection for eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from January 1949 to 
January 1952.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2003, 
a statement of the case was issued in September 2005, and a 
substantive appeal was received in September 2005.  In his 
substantive appeal, the Veteran requested a Board hearing at 
the local RO.  However, he subsequently withdrew his request 
in October 2005.   The Veteran and his son testified at a 
personal RO hearing in March 2007. 

The Board granted a motion to advance this case on the docket 
due to the Veteran's advanced age in November 2009.  
38 C.F.R. § 20.900(c). 

The issue of entitlement to service connection for eye 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for eye disability was denied by a May 
2000 rating decision; the Veteran failed to file a 
substantive appeal. 

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for eye 
disability has been received since the May 2000 rating 
decision. 


CONCLUSIONS OF LAW

1.  The May 2000 rating decision which denied entitlement to 
service connection for eye disability, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the May 
2000 rating decision denying service connection for eye 
disability, and thus, the claim has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue of service connection for eye disability was 
initially denied in an April 1983 rating decision.  In 
February 1994, June 1994, March 1995 and November 1995 rating 
decisions, the RO found that new and material evidence had 
not been submitted to reopen a claim for eye disability.  The 
Board affirmed these decisions in March 1998.  Subsequently, 
the Veteran filed a claim to reopen, which was denied in May 
2000 rating decision.  The Veteran filed a notice of 
disagreement to initiate an appeal in June 2000 and the RO 
issued a statement of the case in July 2000.  However, the 
Veteran failed to file a substantive appeal.  The next 
documentation submitted by the Veteran was in March 2002 
pertaining to a request for a higher rating for his service-
connected hearing loss.  Subsequently, in March 2003, the 
Veteran filed his current claim seeking service connection.  
Therefore, the Board must conclude that the Veteran failed to 
file a substantive appeal to the May 2000 rating decision.  
See 38 C.F.R. § 20.302(b).  Under the circumstances, the 
Board finds that the May 2000 rating decision became final.  
38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Since the May 2000 rating decision, additional evidence has 
become part of the record, including VA treatment records and 
a February 2007 private opinion.  The private opinion stated 
that there was a possibility that the reason the Veteran had 
dry skin and irritation around the eyes could be due to the 
old injury from the steam explosion.  Further, August 2006 
and October 2006 VA treatment records gave an impression of 
chronic dry eye, each eye, status post facial trauma/burns 
during war.   

The Board finds that the additional evidence submitted since 
the May 2000 rating decision is new and material.  The 
evidence is not redundant of evidence already in the record 
at the time of the last final rating decision.  Further, the 
evidence is material because it relates to the unestablished 
fact of whether the Veteran has a current eye disability 
related to service, which is necessary to substantiate the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
claim of entitlement to service connection for eye disability 
is reopened.  38 U.S.C.A. § 5108.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the Veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for eye disability.  To 
that extent, the appeal is granted, subject to the directions 
set forth in the following Remand section of this decision.


REMAND

The Veteran is seeking entitlement to service connection for 
eye disability.  An April 1950 service treatment record 
showed that the Veteran had an acute upper respiratory 
infection with left eye showing excessive "watering."  
Further, a November 1950 service treatment record showed that 
while the Veteran was attempting to remove a cap from a water 
tank on a M-4, hot water suddenly came out and hit him in 
face causing burns of face and eyes.  The examiner noted that 
eyes appeared normal although eyelids were edematous and 
swollen.  [The Board notes here that service connection has 
already been established for burn scars of the face and 
neck.]  Accordingly, in light of the documentation in service 
of burns to the face and eyes and the February 2007 private 
opinion and VA treatment records, the Board finds that the 
Veteran should be afforded a VA examination to determine the 
etiology of any currently manifested eye disability.  See 
generally 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet.App. 79 (2006). 

Moreover, it appears that the Veteran has received continuing 
treatment at the VA for his eye disability.  However, the 
most recent VA treatment records associated with the claims 
file are from July 2007.  As VA medical records are 
constructively of record and must be obtained, the RO should 
obtain VA treatment records from July 2007 to the present.  
See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 
(1992).   

Lastly, the RO should ensure that the Veteran has been 
provided sufficient VCAA notice with respect to this issue 
under 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 
3.159.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A are fully 
complied with and satisfied.  See also 38 
C.F.R.  § 3.159.

2.  The RO should obtain VA treatment 
records from July 2007 to the present.

3.  The Veteran should be scheduled for 
an appropriate  VA examination.  The 
claims file must be made available to the 
examiner for review.  After reviewing the 
claims file and examining the Veteran, 
the examiner should clearly report all 
eye disabilities.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
eye disability is causally related to the 
incidents in service, to include the 
documented November 1950 burn injury.  A 
detailed rationale should be provided for 
any opinions expressed. 

4.  Thereafter, the issue on appeal 
should be readjudicated under a merits 
analysis.  If the benefit sought on 
appeal is not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


